

115 HR 6397 IH: Good Incentives for Vital Non-profit Governance Act
U.S. House of Representatives
2018-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6397IN THE HOUSE OF REPRESENTATIVESJuly 17, 2018Mr. Posey introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to establish a new status for certain tax-exempt
			 organizations with administrative expenses not exceeding 25 percent of
			 contributions.
	
 1.Short titleThis Act may be cited as the Good Incentives for Vital Non-profit Governance Act or the GIVING Act . 2.Establishment of a new status for certain tax-exempt organizations with administrative expenses not exceeding 25 percent of contributions (a)In generalSection 501 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
					(s)Administrative expenses management
 (1)In generalAny organization— (A)which is described in subsection (c)(3) and exempt from tax under subsection (a), and
 (B)the exempt purpose expenditures of which comprise at least 75 percent of the total expenditures of the organization for the taxable year,
 may characterize itself as a 501(c)(3)(A) status organization.(2)Exempt purpose expenditures definedFor purposes of this subsection— (A)In generalThe term exempt purpose expenditures means, with respect to any organization for any taxable year, the total of the amount paid or incurred by such organization to accomplish purposes described in section 170(c)(2)(B).
 (B)Certain amounts excludedThe term exempt purpose expenditures does not include any administrative expenses. . (b)Effective dateThe amendments made by this section shall apply to taxable years beginning more than 180 days after the date of the enactment of this Act.
			